--------------------------------------------------------------------------------

Ex. 10.62




TENTH AMENDMENT TO MANAGEMENT AGREEMENT


THIS TENTH AMENDMENT TO MANAGEMENT AGREEMENT (the "Tenth Amendment") is entered
into as of this 6th day of September, 2007, by and between Silverleaf Club, a
Texas non-profit corporation, f/k/a Master Club, f/k/a Master Endless Escape
Club (“Silverleaf Club”), and Silverleaf Resorts, Inc., a Texas corporation,
f/k/a Silverleaf Vacation Club, Inc, f/k/a Ascension Capital Corporation,
successor by merger to Ascension Resorts, Ltd ("Manager").


RECITALS


WHEREAS, Silverleaf Club and Manager entered into that certain Management
Agreement dated as of the 28th day of March, 1990 (the "Management Agreement”),
for purposes of establishing certain management services to be provided by
Manager to Silverleaf Club and certain resorts, as designated in the Management
Agreement; and


WHEREAS, on December 28, 1993, Silverleaf Club and Manager executed that certain
First Amendment to Management Agreement effective as of January 1, 1993 (the
"First Amendment") to modify the compensation payable to Manager under the
Management Agreement and to amend certain other provisions of the Management
Agreement; and


WHEREAS, on December 31, 1997, Silverleaf Club and Manager executed that certain
Second Amendment to Management Agreement (the "Second Amendment") to provide for
the addition of two (2) additional Resorts to be subject to the Management
Agreement; and


WHEREAS, on December 31, 1997, Silverleaf Club and Manager executed that certain
Third Amendment to Management Agreement (the "Third Amendment") to provide for
the addition of the New Units at Oak N'Spruce Resort, to be subject to the
Management Agreement; and


WHEREAS, on December 3, 1998, Silverleaf Club and Manager executed that certain
Fourth Amendment to Management Agreement (the "Fourth Amendment") to make
Manager responsible for the administration and management of all Units at Oak
N'Spruce Resort not just the New Units; and


WHEREAS, on January 20, 1999, Silverleaf Club and Manager executed that certain
Fifth Amendment to Management Agreement (the "Fifth Amendment") to provide for
Apple Mountain Resort located in Habersham County, Georgia to be subject to the
Management Agreement; and


WHEREAS, on January 20, 1999, Silverleaf Club and Manager executed that certain
Sixth Amendment to Management Agreement (the "Sixth Amendment”) to provide for
Silverleaf’s Seaside Resort located in Galveston County, Texas to be subject to
the Management Agreement; and


WHEREAS, on January 20, 1999, Silverleaf Club and Manager executed that certain
Seventh Amendment to Management Agreement (the "Seventh Amendment") to provide
for Beech Mountain Resort located in Luzerne County, Pennsylvania to be subject
to the Management Agreement; and


WHEREAS, on March 9, 1999 Silverleaf Club end Manager executed that certain
Eighth Amendment to the Management Agreement (the "Eighth Amendment”) to further
extend the term of the Management Agreement; and


WHEREAS, on September 27, 2002 Silverleaf Club and Manager executed that certain
Ninth Amendment to the Management Agreement (the "Ninth Amendment”) to modify
paragraph 7 of the Management Agreement with respect to the compensation payable
to the Manager; and

 
 

--------------------------------------------------------------------------------

 

WHEREAS, Silverleaf Club and Manager now desire to further amend the Management
Agreement to extend the term of the Management Agreement;


NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00), and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Silverleaf Club and Manager hereby agree as follows:


A. Paragraph 9 of the Management Agreement shall be amended to provide for an
extension of the ten (10) year term of the Management Agreement for an
additional ten (10) year team beginning on the current date of expiration of the
Management Agreement, i.e., March 28, 2010, and continuing through and including
March 27, 2020. All other provisions of Paragraph 9 of the Management Agreement
shall remain the same.


B. Except as expressly amended hereby, the original terms and conditions of the
Management Agreement, the First Amendment, Second Amendment, Third Amendment,
Fourth Amendment, Fifth Amendment, Sixth Amendment, Seventh Amendment, Eighth
Amendment and Ninth Amendment are hereby ratified and confirmed by Silverleaf
Club and Manager. This Tenth Amendment inures to the benefit, and is binding
upon, the Silverleaf Club and Manager and their respective successors, legal
representatives, and assigns.


C. This Tenth Amendment may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument, and all such counterparts shall be
deemed one and the same instrument.


EXECUTED the 6th day of September, 2007.



 
SILVERLEAF CLUB:
       
By:
/S/ ROBERT G. LEVY
 
Name:
Robert G. Levy
 
Title:
President
             
MANAGER:
       
SILVERLEAF RESORTS, INC., a Texas corporation
       
By:
/S/ HARRY J. WHITE, JR.
 
Name:
Harry J. White, Jr.
 
Title:
Chief Financial Officer

 
 

--------------------------------------------------------------------------------